                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-03319-MCW
TAKISHA L WEST                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: radickem                     Page 1 of 1                          Date Rcvd: Sep 23, 2020
                                      Form ID: pdf003                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 25, 2020.
db            #+TAKISHA L WEST,   16630 N REEMS RD. APT. 2043,   SURPRISE, AZ 85374-7440

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 23, 2020 at the address(es) listed below:
              RUSSELL BROWN    on behalf of Trustee RUSSELL BROWN ecfmailclient@ch13bk.com
              RUSSELL BROWN    ecfmailclient@ch13bk.com
              THOMAS ADAMS MCAVITY   on behalf of Debtor TAKISHA L WEST documents@phxfreshstart.com,
               tom@phxfreshstart.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




        Case 2:20-bk-03319-MCW Doc 31 Filed 09/23/20 Entered 09/25/20 21:42:07                                                 Desc
                             Imaged Certificate of Notice Page 1 of 5
Case 2:20-bk-03319-MCW Doc 31 Filed 09/23/20 Entered 09/25/20 21:42:07   Desc
                     Imaged Certificate of Notice Page 2 of 5
 1           The payments are due on or before the 25th day of each month commencing April 25,
 2   2020. Debtors are advised that when payments are remitted late, additional interest may accrue
     on secured debts which may result in a funding shortfall at the end of the Plan term. Any funding
 3
     shortfall must be cured before the plan is deemed completed.
 4

 5           The Debtors shall provide to the Trustee copies of their federal and state income tax
     UHWXUQVIRUSRVWဨSHWLWLRQ\HDUV2019-2022 within 14 days of filing them.
 6

 7          (2)Other Property. In the event that other property is submitted, it shall be treated as
 8   supplemental payments.

 9
             (B)DURATION. This Plan shall continue for 48 months from the first regular monthly
10   payment described in Paragraph (A)(1) above. If at any time before the end of the Plan period all
11   claims are paid, then the Plan shall terminate. In no event will the term of the Plan be reduced to
     less than 36 months, exclusive of any property recovered by the Trustee, unless all allowed claims
12
     are paid in full.
13

14            (C)CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified
     as listed below. The Plan and this Order shall not constitute an informal proof of claim for any
15
     creditor. This Order does not allow claims. Claims allowance is determined by § 502 and the
16   Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan
17   payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed
     claims in the following order:
18

19

20          (1) Administrative expenses:

21
               Attorney Fees. Tom McAvity, shall be allowed total compensation of $4,500. Counsel
22             received $50 prior to filing this case and will be paid $4,450 by the Chapter 13
23             Trustee.

24
            (2) Claims Secured by Real Property:
25

26              (a) None.

27                                                    -2-
                                                                                                 In re: West
28                                                                        Case No. 2-20-BK-03319-MCW




Case 2:20-bk-03319-MCW Doc 31 Filed 09/23/20 Entered 09/25/20 21:42:07                                   Desc
                     Imaged Certificate of Notice Page 3 of 5
 1

 2       (3) Claims Secured by Personal Property:

 3
           (a) Drive Up Title Loan, secured by a lien in 2004 Lexus GS300, shall be paid a
 4
               secured claim of $2,000 with 6% interest. The creditor will receive adequate
 5             protection payments of $45 per month. The balance of the debt shall be classified
 6             as unsecured.
 7

 8       (4) Unsecured Priority Claims:

 9
            (a) Department of Treasury/Internal Revenue Service shall be paid an unsecured
10              priority claim of $958.24 with no interest for income taxes.
11          (b) Arizona Department of revenue shall be paid an unsecured priority claim of
                $219.43 with no interest for income taxes.
12

13       (5) Surrendered Property:
14
            Upon confirmation of this plan or except as otherwise ordered by the Court,
15
            bankruptcy stays are lifted as to collateral to be surrendered. Such creditor shall
16          receive no distribution until the creditor timely files a claim or an amended proof of
17          claim that reflects any deficiency balance remaining on the claim. Assuming the
            creditor has an allowed proof of claim, should the creditor fail to file an amended
18
            claim consistent with this provision, the Trustee need not make any distributions to
19          that creditor. Debtors surrender the following property:
20
            (a) None.
21

22       (6) Other Provisions: None.
23
         (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
24
             Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro
25           rata the balance of the payments under the Plan and any unsecured debt balance
26           remaining unpaid upon completion of the Plan may be discharged as provided in 11

27                                              -3-
                                                                                          In re: West
28                                                                 Case No. 2-20-BK-03319-MCW




Case 2:20-bk-03319-MCW Doc 31 Filed 09/23/20 Entered 09/25/20 21:42:07                         Desc
                     Imaged Certificate of Notice Page 4 of 5
                           Russell Brown
                           2020.09.22 17:19:32
                           -07'00'




Case 2:20-bk-03319-MCW Doc 31 Filed 09/23/20 Entered 09/25/20 21:42:07   Desc
                     Imaged Certificate of Notice Page 5 of 5
